DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 16/691,286 was filed on 11/21/2019.
Claims 1-20 are subject to examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  With respect to claim 1, 8, 15, the claim recite “receiving, an indication that a specific card was used for a purchase (i.e. managing personal behavior or interactions including social activities and following rules) wherein a user can receive a receipt when a gift card was used; using an information from the indication to identify a customer that had given the specific gift card (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user receiving a gift can see physically who gave him the gift card, or having the gifter’s name on the gift card; determining a contact information for the customer that had given the specific gift card (i.e. concepts performed in the human mind & managing personal behavior or interactions including social activities and following rules) because a user/gifter write the contact information on the gift card; generate a use notification for the specific gift card (i.e. managing personal behavior or interactions including social activities and following rules) wherein a user can receive a receipt 
The claim recite additional element a memory and a processing device to preform operations.  The processor and memory recited at a high level of generality (i.e. as a generic processor performing a generic computer function ) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claim(s) 2-7, 9-14, 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikuriya et al. U.S. Patent Publication # 2017/0221046 (hereinafter MIkuriya) in view of Healy et al. U.S. Patent Publication # 2012/0239474 (hereinafter Healy)
With respect to claim 1, Mikuriya teaches a method for gift card use notification, the method comprising: 
receiving, at a gift card use notification system (i.e. virtual prepaid card usage history DV by the card company server), an indication that a specific gift card was used for a purchase (i.e. each time a virtual prepaid card is used)(Paragraph 98)
using an information from the indication to identify a customer (i.e. user ID of a user purchasing the virtual prepaid card) that had given the specific gift card (Paragraph 97);
 determining a contact information for the customer that had given the specific gift card (i.e. email address and residential address)(Paragraph 68)(Fig. 2); and 
Mikuriya does show providing, from the gift card use notification system and to the customer, a use notification indicating that the specific gift card had been used (Paragraph 150, 155-156), but it does not explicitly show by using contact information.
Healy teaches providing, from the gift card use notification system and to the customer via the contact information, a use notification indicating that the specific gift card had been used (you’re your prepaid debit card account was just used to purchase $75 Rail pass)(Paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Healy’s teaching in Mikuriya’s teaching to come up with providing use notification indicating the gift card has been used.  The motivation for doing so would be make sure the gift card was really used by the recipient and it was not stolen and/or used by an unauthorized recipient or giftee.

With respect to claim 3, Mikuriya and Healy teaches the method of claim 1, but Mikuriya further teaches wherein the specific gift card is a short-term authorized pass (i.e. usage period set/expiration date) (Paragraph 171-174)(Fig. 11 and 12)
With respect to claim 4, Mikuriya and Healy teaches the method of claim 1, but Mikuriya further teaches wherein the contact information for the customer is a physical mailing address (Paragraph 68) and the use notification is sent to the physical mailing address (Paragraph 68)
With respect to claim 5, Mikuriya and Healy teaches the method of claim 1, but Healy further teaches wherein the contact information for the customer is an email address (Paragraph 82) and the use notification is sent to the email address (Paragraph 82).
With respect to claim 6, Mikuriya and Healy teaches the method of claim 1, but Healy further teaches wherein the contact information for the customer is a number for a mobile device (Paragraph 82); and the use notification is sent to the mobile device via a mobile device communications method from the group consisting of: a voice call, a text message, and an alert to an application operating on the mobile device (Paragraph 82)
With respect to claim 7, Mikuriya and Healy teaches the method of claim 1, but Mikuriya further teaches wherein the use notification further comprises: an amount of money spent (Fig. 8) (Paragraph 98, 156); and a location where the specific gift card was used (i.e. restricted shop hence you know the location of where the gift card was used)(Paragraph 284)(Fig. 26)
With respect to claim 8, Mikuriya teaches a non-transitory computer-readable medium for storing instructions, the instructions comprising:

use, at the gift card use notification system, an information from the notice to identify a customer (i.e. user ID of a user purchasing the virtual prepaid card) that had given the specific gift card (Paragraph 97);
 determine, at the gift card use notification system, a contact information for the customer that had given the specific gift card  (i.e. email address and residential address)(Paragraph 68)(Fig. 2); 
generate, at the gift card use notification system, a use notification for the specific gift card  (i.e. each time a virtual prepaid card is used)(Paragraph 98) and 
Mikuriya teaches provide, from the gift card use notification system and to the customer, the use notification  (Paragraph 150, 155-156), but it does not explicitly show via contact information.
Healy teaches provide, from the gift card use notification system and to the customer via contact information, the use notification (you’re your prepaid debit card account was just used to purchase $75 Rail pass)(Paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Healy’s teaching in Mikuriya’s teaching to come up with providing use notification indicating the gift card has been used.  The motivation for doing so would be make sure the gift card was really used by the recipient and it was not stolen and/or used by an unauthorized recipient or giftee.
With respect to claim 9, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Mikuriya further teaches where the specific gift card is a short-term authorized pass (i.e. usage period set/expiration date) (Paragraph 171-174)(Fig. 11 and 12)
With respect to claim 10, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Mikuriya further teaches wherein the notice further comprises: a unique identifier 
With respect to claim 11, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Mikuriya further teaches wherein the use notification further comprises: an amount of money spent (Fig. 8) (Paragraph 98, 156) and a location where the specific gift card was used (i.e. restricted shop hence you know the location of where the gift card was used)(Paragraph 284)(Fig. 26)
With respect to claim 12, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Healy further teaches wherein the contact information for the customer is a number for a mobile device (Paragraph 82); and the use notification is sent to the mobile device via a mobile device communications method from the group consisting of: a voice call, a text message, and an alert to an application operating on the mobile device (Paragraph 82)
With respect to claim 13, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Mikuriya further teaches wherein the contact information for the customer is a physical mailing address (Paragraph 68) and the use notification is sent to the physical mailing address (Paragraph 68)
With respect to claim 14, Mikuriya and Healy teaches the non-transitory computer-readable medium of claim 8, but Healy further teaches wherein the contact information for the customer is an email address (Paragraph 82) and the use notification is sent to the email address (Paragraph 82).
With respect to claim 15, Mikuriya teaches a system comprising: a memory; a storage; and one or more processors to: 
receive a notice that a specific gift card has been used for a purchase (i.e. each time a virtual prepaid card is used)(Paragraph 98)
use an information from the notice to identify a customer that had given the specific gift card  (i.e. user ID of a user purchasing the virtual prepaid card) that had given the specific gift card (Paragraph 97);

 generate a use notification that the specific gift card has been used (i.e. each time a virtual prepaid card is used)(Paragraph 98) and
 provide the use notification to the customer for the customer (Paragraph 150, 155-156), but it does not explicitly show via contact information.
Healy teaches provide the use notification to the customer via the contact information for the customer (you’re your prepaid debit card account was just used to purchase $75 Rail pass)(Paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Healy’s teaching in Mikuriya’s teaching to come up with providing use notification indicating the gift card has been used.  The motivation for doing so would be make sure the gift card was really used by the recipient and it was not stolen and/or used by an unauthorized recipient or giftee.
With respect to claim 16, Mikuriya and Healy teaches the system of claim 15, but Mikuriya further teaches wherein the specific gift card is a short-term authorized pass (i.e. usage period set/expiration date) (Paragraph 171-174)(Fig. 11 and 12)
With respect to claim 17, Mikuriya and Healy teaches the system of claim 15, but Mikuriya further teaches wherein the notice further comprises: a unique identifier for the specific gift card  (i.e. card number of the virtual prepaid card as well as security code)(Paragraph 140-142)
With respect to claim 18, Mikuriya and Healy teaches the system of claim 15, but Mikuriya further teaches wherein the use notification further comprises: an amount of money spent  (Fig. 8) (Paragraph 98, 156); and a location where the specific gift card was used (i.e. restricted shop hence you know the location of where the gift card was used)(Paragraph 284)(Fig. 26)
With respect to claim 19, Mikuriya and Healy teaches the system of claim 15, but Healy further teaches wherein the contact information for the customer is a number for a mobile device  (Paragraph 
With respect to claim 20, Mikuriya and Healy teaches the system of claim 15, but Healy further teaches wherein the contact information for the customer is an email address (Paragraph 82) and the use notification is sent to the email address (Paragraph 82)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Mashinsky et al. U.S. Patent Publication # 2013/0290172 which in Paragraph 64 teaches notification delivering for gift balance to the recipient, identifying the recipient of the gift.
B).  Suberville et al. U.S. Patent Publication # 2016/0180329 which in Paragraph 62 teaches email notification or SMS message to the customer for transaction related to the gift card.
C).  Arone et al. U.S. Patent # 9,639,894 which teaches presenting messages to the customer such as gift card balance via SMS, email etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453